Citation Nr: 0518057	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for an acquired psychiatric disorder, described as 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION


The veteran served on active duty from April 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased a 30 
percent rating for the veteran's psychiatric disorder to 50 
percent, effective from June 21, 2000, the date of receipt of 
the veteran's claim for an increased rating.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The veteran's psychiatric disorder is currently assigned 
a global assessment of functioning (GAF) score of 60, which 
is indicative of a moderate disability.    


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9204 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claim by the supplemental statement of the case (SSOC) dated 
in January 2004.  
  
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the veteran's several previous 
increased ratings claims, and VCAA notification letters, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  In fact the Board notes that the 
veteran was sent a VCAA notification letter in March 2001, 
which discussed a claim for a rating in excess of 30 percent 
for schizophrenia.  The RO subsequently increased the rating 
to 50 percent and the veteran continued his appeal.  
Subsequently an SSOC dated in January 2004 was sent to the 
veteran with full VCAA notification.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claim. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  

The RO also obtained records of private physicians the 
veteran cited as supportive of his claims.  In addition the 
veteran was afforded several comprehensive VA examinations. 

As will be explained in more detail below, the Board finds 
that further development is not needed in this case with 
respect to the issue on appeal because there is sufficient 
evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The veteran had service from April 1969 to March 
1971.  His service medical records are entirely silent as to 
any neuropsychiatric condition in service.  

The veteran underwent extensive psychiatric testing beginning 
in September 1971 shortly after service.  The examiner noted 
that the veteran was guarded and evasive.  His chief 
complaint was difficulty sleeping.  He appeared alert and in 
good contact but stated that he could not add 2 + 3, he did 
not know how many hours were in a day, etc.  He responded to 
all other questions stating that he could not remember. 
 
A psychological examiner reported the veteran was somewhat 
guarded.  He was married with one child, unemployed and with 
rather meager skills.  It was noted that he functioned at the 
low borderline level of mental capacity.  His general 
attitude was apathetic and aloof.  Quantitative reasoning, 
general information and concept formation were definitely 
impaired.  Reality perception was autistic and somewhat 
bizarre.  His self-image was totally devalued with no 
expectancy pattern to help himself.  His affect was flat and 
the capacity for interpersonal relationships was practically 
nil.  The veteran appeared to be devoid of all motivation.  
His defenses were regressive and infantile, and he felt lost 
and helpless.  The diagnosis was schizophrenic reaction, 
probably simple type.

Service connection for schizophrenia, simple type was 
initially granted by a May 1972 rating decision.  A 30 
percent evaluation was assigned under Diagnostic Code 9200, 
for schizophrenia, and made effective from September 14, 
1971, the date of the initial psychiatric examination.   

A December 1974 VA psychiatric examination report notes the 
veteran was attentive and cooperative, but slouched and 
fidgeting.  His fingers showed a fine tremor and his hands 
were cold and wet from perspiration.  Facial expression was 
shallow, psychomotor was under slight tension, and behavior 
was withdrawn.  His thinking was autistic, stream of thought 
markedly diminished and verbal productivity was mostly 
coherent and moderately relevant.  He offered little 
information despite direct questioning.  

A February 1975 psychological examination reported no 
information could be obtained because the veteran said he did 
not remember.  His attitude was extremely evasive; he was 
apparently disoriented, did not pay attention, and could not 
be tested.  He was hospitalized from March 21 to April 17, 
1975, for observation and evaluation.  The diagnosis was 
anxiety neurosis.

In a March 1980 psychiatric examination, the veteran appeared 
well dressed, groomed, in good contact, alert, coherent, and 
relevant.  Affect was appropriate and mood was not depressed.  
He was guarded and not spontaneous.  He was oriented, memory 
was good and judgment was fair. There was no thought disorder 
in process although he appeared to be hostile and angry with 
passive aggressiveness.   He was not hallucinating or 
delusional.  The diagnosis was schizophrenia, 
undifferentiated, moderate.  The veteran was considered 
competent.  

A May 1995 VA mental disorders examiner reported that the 
veteran used to work as a handyman but had not worked in over 
ten years.  He apparently was not followed in an organized 
psychiatric treatment program.  He said that he has not drank 
in over 15 years but admitted to smoking heavily claiming 3 
to 4 packs a day.  He had been married 4 times and had 5 
grownup children.  He lived with his wife.  

The examiner noted the veteran was obese, tall, and casually 
dressed. His complaints were mostly oriented towards physical 
ailments.  He was alert, coherent, relevant and well 
organized.  He was oriented x 3, memory was preserved, and 
retention, recall, and intellect were clear.  There was no 
evidence of delusional material, but he said he heard light 
steps particularly at night.  There were no depressive signs 
and his judgment was preserved.  The examiner opined that the 
veteran was basically a medical case at the present time.   
The diagnosis was schizophrenia, simple type.  A GAF of 80 
was assigned.

An October 1999 VA mental disorders examination report noted 
the veteran was being treated by a Dr. Velazquez with 
Restoril and Zyprexa.  He had a CT scan of the brain in May 
1999 with findings of ventriculomegaly, left frontal deep 
periventricular white matter acute ischemic changes and old 
lacunar infarctions. 

The veteran appeared clean, obese, bald, adequately dressed 
and walking with a cane.  Mood was anxious and affect was 
constricted.  He was alert and oriented.  His attention, 
concentration, and memory were good, and his speech was clear 
and coherent.  He was not hallucinating, suicidal or 
homicidal.  Insight and judgment were fair.  He exhibited 
good impulse control.  The diagnosis was schizophrenia, 
residual type.  The veteran was considered competent.  A GAF 
score of 70 was assigned.  

In a March 2001 treatment summary report, Melvin Velasquez-
Munoz, M.D., (VA fee based psychiatrist) reported treating 
the veteran with psychotherapy and pharmacotherapy since 
November 1997 for severe emotional disturbances.  He last 
evaluated the veteran in January 2001.  Dr. Velasquez noted 
that the veteran appeared disheveled with poor self-care.  He 
was anxious, tense, and cooperation was poor.  He had mild 
difficulty articulating words.  Mood was anxious, irritable, 
depressive, and affect was flat.  He was oriented in person 
and place, and partially in time.  His thought process was 
illogic on occasion, but relevant and coherent.  He denied 
suicidal or homicidal ideations.    Insight and judgment were 
poor.  Continued monthly treatment was recommended

In an October 2001 VA mental disorders examination the 
veteran's claims folder and hospital records were reviewed.  
He was followed through the VA clinic since 1999.  Previously 
he was seen by a fee-based provider.  There was evidence of 
admissions for neuropsychiatric complaints.  The last 
hospitalization was in June 2000.  He had been diagnosed with 
schizophrenia, chronic undifferentiated type with acute 
exacerbation.  He reportedly had been married 4 times, had 
two adult children, and lived with his present wife.  He 
referred to serious economic problems, alleging that he owed 
a lot of money.  He alleged that he could not remember 
working or any information about his debts.  He received VA 
compensation.  He complained that he could not sleep and 
medication did not help. 

The examiner noted the veteran appeared casually dressed, 
obese, alert, quiet, and aware of the interview.  His answers 
were relevant and coherent but many times he remained at a 
very vague and superficial level.  He expressed many negative 
thoughts regarding his wife and himself.  He was not overtly 
delusional, but he described some auditory hallucinations and 
most of all he referred to aggressive and suicidal thoughts.  
His affect was flat and mood was depressed.  He was oriented 
and his memory appeared lacunae for specifics.  Intelligent 
functioning was average, judgment was fair, and insight was 
very poor.  He was considered competent.

The examiner requested a social and industrial field survey.  
However, the social worker assigned noted the veteran's 
telephone was disconnected and his address could not be 
found.

By rating action in May 2002, the rating for schizophrenia 
was increased from 30 to 50 percent, effective to June 21, 
2000, the date of his increased rating claim.

In a December 2003 VA mental disorders examination, the 
claims folder and hospital records were reviewed.  The 
veteran had been treated over the past year through the VA 
mental hygiene clinic with Klonopin, Wellbutrin, and 
Quetiapine.  He reportedly had not worked for some time and 
could not remember what kind of job he had been doing.  He 
received VA compensation only and received no Social Security 
Benefits.  He lived with his wife who was also not working or 
receiving any income.  The veteran reported problems with his 
nerves, diabetes, and a prostate disorder.  He smoked 11/2 
packs of cigarettes a day.  He denied drinking or using 
drugs.  

The examiner noted the veteran used a cane.  He appeared 
clean, obese, adequately dressed with a neatly trimmed beard 
and modern glasses.  He was alert, and oriented.  Mood was 
anxious and affect was constricted.  His attention and memory 
were fair, and his speech was clear and coherent.  He 
selectively provided information.  He was not hallucinating, 
and was not suicidal or homicidal.  Insight and judgment were 
fair.  He exhibited good impulse control.  

The examiner noted that the veteran did not report any 
impairment of thought process or communication.  No delusions 
or hallucinations, or inappropriate behavior was described in 
the records.  He was not suicidal or homicidal and he kept up 
his hygiene.  While he reported not remembering things, this 
appeared to be voluntary and selective.  The records reveal 
that he is alert, oriented, and outspoken.  The diagnosis was 
schizophrenia, residual type.  A GAF score of 60 was 
assigned.  He was considered competent.

The file contains private and VA treatment records.  The 
mental health treatment records are primarily from the past 
several years.  These records include acute schizophrenic 
episodes requiring short term hospitalization including a 
June 2000 VA hospitalization summary noting the veteran was 
admitted through the emergency room.  He had been verbalizing 
ideas of aggression to himself and others in response to 
auditory hallucinations.  He was immediately admitted to the 
psychiatric acute intensive care unit and treated with 
Zyprexa and Haldol to reduce overt psychotic symptomatology.  
He had a rather fast and uneventful recovery.  When 
discharged he was no longer actively hallucinating and not 
verbalizing ideas of aggression.  He was not delusional and 
attained maximum hospitalization benefits. 
 
Criteria/Analysis.  Disability evaluations are determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the most recent VA compensation examination.  The 
recent examination is also relevant and adequate.  See Powell 
v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Under the criteria for rating schizophrenia, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204.

A 70 percent evaluation is demonstrated by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name. Id.

The Court had held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

After careful review of the record in light of the above- 
cited criteria, the Board finds that a rating in excess of 50 
percent for schizophrenia is not warranted.

The veteran's December 2003 VA examination reflects few 
abnormal clinical findings and not more than mild to moderate 
symptomatology attributed to the service-connected 
schizophrenic disorder.  In fact the examination revealed 
that the veteran's neuropsychiatric condition has essentially 
remained the same from the March 1980 VA mental disorders 
examination. The May 1995 examination assigned a GAF of 80 
(slight impairment), the October 1999 VA examination assigned 
a GAF of 70 (mild), through the current December 2003 VA 
examination which assigned a GAF of 60 (mild to more moderate 
symptoms).

Service connection for schizophrenia was initially granted by 
a May 1972 rating decision and assigned effective from 
September 14, 1971.  The Board notes that the veteran's 
symptomatology has in fact appeared to have improved over the 
years beginning about 1980.

In the September 1971 VA examination the veteran appeared 
alert and in good contact, attentive and cooperative, 
although guarded and evasive.  His chief complaint was 
difficulty sleeping.  This symptomatology and complaint has 
continued to be noted by examiners in VA examinations in; 
December 1974; February 1975; March 1980; May 1995; October 
1999; October 2001; and December 2003.

In the September 1971 and December 1974 VA examinations, 
similar observations were noted by the examiners.  The 
veteran remained unemployed since service, and possessed 
rather meager skills.  His general attitude was apathetic and 
aloof.  He functioned at the low borderline level of mental 
capacity, and quantitative reasoning, general information and 
concept formation were definitely impaired.  Thinking and 
reality perception was autistic and somewhat bizarre.  Stream 
of thought was markedly diminished, but verbal productivity 
was mostly coherent and moderately relevant.  His self-image 
was totally devalued with no expectancy pattern to help 
himself.  His affect was flat and the capacity for 
interpersonal relationships was practically nil.  The veteran 
appeared to be devoid of all motivation.  His defenses were 
regressive and infantile, and he felt lost and helpless.  
A February 1975 psychological examination report noted the 
veteran was extremely evasive and no information could be 
obtained.  

The Board notes that a dramatic change appeared to have 
occurred beginning in the March 1980 psychiatric examination.  
The veteran was described as well dressed and groomed, in 
good contact, alert, coherent, and relevant.  He was still 
guarded and not spontaneous, but there was no thought 
disorder in process.   He was not hallucinating or 
delusional.  The veteran's affect was appropriate and mood 
was not depressed.  He was oriented, memory was good, and 
judgment was fair.  The veteran was considered competent.  

The May 1995 VA examination, 15 years later, was very similar 
noting the veteran was not followed in an organized 
psychiatric treatment program.  His complaints were mostly 
physical and not mental ailments.  The veteran was casually 
dressed and expressed himself freely.  He was alert, 
coherent, relevant, and well organized.  He was oriented and 
his memory was preserved, and retention, recall, and 
intellect were clear, and judgment was preserved.   There was 
no evidence of delusional material, or depressive signs.  In 
fact the examiner opined that the veteran was basically a 
medical case and not a mental case at that time.  The 
diagnosis was schizophrenia, simple type.  A GAF of 80 was 
assigned.  Very similar results were noted in an October 1999 
VA examination which assigned a GAF of 70.  

In an October 2001 VA examination, the veteran reported being 
married 4 times, and having two adult children.  The Board 
notes the veteran reported five children on a previous 
examination.  He referred to serious economic problems, but 
could not remember working or what his debts were.  He 
continued to complain that he could not sleep and medication 
did not help. He was casually dressed, obese, alert, quiet, 
and aware of the interview.  He had many negative thoughts 
against his wife and himself.  He was not overtly delusional 
but described some auditory hallucinations and most of all he 
referred to aggressive and suicidal thoughts.  His affect was 
flat and mood was depressed.  He was oriented.  Intelligent 
functioning was average, judgment was fair, and insight was 
very poor.  He was considered competent.

Finally in the December 2003 VA examination, the veteran 
appeared clean, alert, oriented, and adequately dressed with 
a neatly trimmed beard, and modern glasses.  Mood was anxious 
and affect was constricted, attention and memory were fair, 
and his speech was clear and coherent.  He selectively 
provided information.   Insight and judgment were fair.  He 
exhibited good impulse control.  

The examiner noted that the veteran did not report any 
impairment of thought process or communication.  No delusions 
or hallucinations, or inappropriate behavior was described in 
the records.  The veteran was not suicidal or homicidal and 
he kept up his hygiene.  While he reported not remembering 
things, this appeared to be voluntary and selective.  The 
records consistently revealed that he was alert, oriented, 
and outspoken.  The diagnosis was schizophrenia, residual 
type.  A GAF of 60 was assigned.  He was considered 
competent.

The Board notes that the file indicates that the veteran has 
not worked since leaving service in 1972.  He receives no 
Social Security benefits and his VA compensation is his only 
apparent source of income.  

Considering the criteria for rating mental disorders, the 
Board notes that the only medical evidence of record 
reflecting any indication that the veteran's condition may be 
worse that described by the several VA examinations of record 
is the March 2001 treatment summary by Dr. Velasquez 
recommending the veteran's fee based treatment be continued.  
The Board notes that the veteran's treatment was subsequently 
transferred to the VAMC.  However even Dr. Velasquez's 
treatment summary report does no indicate a level of 
disability greater than that for the current 50 percent 
rating.  He reported the veteran appeared disheveled, 
anxious, tense and cooperation was poor.  Mood was anxious, 
irritable, depressive, and affect was flat. The veteran had 
mild difficulty articulating words.  His thought process was 
illogic on occasion, but relevant and coherent.  He denied 
suicidal or homicidal ideations.  He was oriented in person 
and place, and partially in time.  Insight and judgment were 
poor. 

The veteran's schizophrenic disorder was most appropriately 
rated under the criteria for a 50 percent rating.  The 
examiner consistently opined that the veteran was competent 
and his symptoms presented no more than mild to moderate 
disability.

Thus, the Board concludes that the veteran's symptoms are 
indicative of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships consistent with the criteria for the 
currently assigned 50 percent evaluation. These symptoms do 
not meet the criteria for the next higher, 70 percent, 
evaluation.  

The veteran has not been found to have impaired speech, panic 
attacks more than once weekly, or depression that affects his 
ability to function independently; nor has he been shown to 
experience difficulty in establishing and maintaining 
effective social relationships or other symptoms 
characteristic of at least the 70 percent rating.  The extent 
and severity of the symptoms suffered by the veteran are more 
characteristic of the criteria for the 50 percent rating.  

In the opinion of the Board, the evidence does not 
demonstrate symptomatology reflecting or approximating the 
criteria for a 70 percent or greater rating under the mental 
disorders rating criteria.  Moreover, the recent medical 
evidence of record demonstrates that the veteran's symptoms 
are consistent with no more than the currently assigned 50 
percent rating.

Finally, the Board finds that the service-connected 
disability has not reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Rather, the record reflects that the 
veteran was never employed since his separation from service 
in 1972.  The disability has also not been shown to require 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1), are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board concludes that the 
criteria for a higher rating for a psychiatric disability 
characterized as schizophrenia have not been met. In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine during each stage; 
however, as the preponderance of the evidence is against a 
higher rating that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for schizophrenia is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


